In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00019-CR

JOEL ENGOBO MAMBE, Appellant              §   On Appeal from the 396th District Court

                                          §   of Tarrant County (1550893D)

V.                                        §   April 28, 2022

                                          §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the judgment to delete the $290 in

court costs and $55 in reimbursement fees and affirm the judgment as modified.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Brian Walker
                                        Justice Brian Walker